MEMORANDUM**
Jesus Guzman-Reyes appeals his conviction and sixty-month sentence following a guilty-plea conviction for one count of illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), with an enhancement pursuant to 8 U.S.C. § 1326(b)(2). Guzman-Reyes’ attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Guzman-Reyes has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no other issues requiring further review. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.